MEMORANDUM *
Jennie Catalano appeals the district court’s decision affirming the Administrative Law Judge’s (“ALJ”) denial of Social Security disability benefits. Because the ALJ offered clear and convincing reasons for partially discrediting Catalano’s testimony, and because substantial evidence supports the ALJ’s findings, we affirm.
We review de novo the district court’s decision upholding the ALJ’s denial of Social Security disability benefits. See Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.2008). The ALJ’s decision must be affirmed if it applied the correct legal standard and is supported by substantial evidence. See Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.2007).
I. Credibility of Catalano’s Testimony
“To determine whether a claimant’s testimony regarding subjective pain or symptoms is credible, an ALJ must engage in a two-step analysis.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir.2007). “First, the ALJ must determine whether the claimant has presented objective medical evidence of an underlying impairment ‘which could reasonably be expected to produce the pain or other symptoms alleged.’ ” Id. at 1036 (quoting Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir.1991) (en banc)). Catalano satisfied this step by presenting objective medical evidence of chest pains and physical deconditioning. Second, if “there is no affirmative evidence of malingering, ‘the ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering specific, clear and convincing reasons for doing so.’ ” Tommasetti, 533 F.3d at 1039 (quoting Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.1996)). Because there was no affirmative evidence of malingering, clear and convincing reasons were required to discredit Catalano’s testimony.
To the extent the ALJ in fact discredited Catalano’s testimony, he provided *603three valid reasons for doing so. First, the ALJ found Catalano was unable to testify with specificity regarding her symptoms. See Tommasetti, 538 F.3d at 1040 (ALJ may “rely on ordinary techniques of credibility evaluation,” such as whether claimant was a “vague witness”). Second, the ALJ evaluated Catalano’s testimony in light of the objective medical evidence in the record. See Lingenfelter, 504 F.3d at 1040 (ALJ may consider “whether the alleged symptoms are consistent with the medical evidence” when assessing credibility). Third, the ALJ observed Catalano’s appearance and demeanor at the hearing, at which she did not have any apparent limitations. See Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.2007) (ALJ’s “observations of a claimant’s functioning” at the hearing are permissible as part of the overall credibility assessment). Though perhaps none of these reasons by itself would be clear and convincing, collectively they provide a sufficient basis for partially discrediting Catalano’s testimony. See Tommasetti, 533 F.3d at 1039 (upholding adverse credibility determination where the “ALJ provided several permissible reasons”).
II. Catalano’s Disability Claim
A claimant is disabled only if she has a severe impairment, or combination of impairments, significantly limiting her physical or mental ability to do basic work activities. 20 C.F.R. §§ 404.1520(c), 1521(a). Substantial evidence supports the ALJ’s finding that Catalano is not disabled because her residual functional capacity (“RFC”) enables her to perform her past relevant work.
As a preliminary matter, the record does not support Catalano’s claim that the ALJ failed to consider a psychological cause for her symptoms: the ALJ noted the possibility that Catalano’s symptoms were psychosomatic, and Dr. West opined that they may be caused by aggravation or emotional factors. Catalano’s mental impairment claim also fails because there is no evidence of a functional limitation related to daily activities, social functioning, or concentration. See 20 C.F.R. § 404.1520a(e)(3). On the contrary, psychiatrist Dr. Carone reported no problems with Catalano’s intellect, judgment, manner of relating to others, or ability to engage in daily activities.
Catalano’s challenges to the ALJ’s RFC determination fail because the ALJ considered her capacity for sustained work, and Catalano never established any non-exertional impairments. RFC is the most a claimant can do in a work setting on a regular basis, despite her limitations. See 20 C.F.R. §§ 404.1545(a), (b), (c). After noting that employment would be difficult for someone whose impairments caused frequent absences from work, Dr. West concluded Catalano remained capable of sedentary to light work. To the extent Dr. West’s testimony may have been ambiguous, this court will not second-guess the ALJ’s reasonable interpretation. See Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.2001) (“The ALJ is responsible for determining credibility, resolving conflicts in medical testimony, and resolving ambiguities,” and where “the evidence is susceptible to more than one rational interpretation, the court may not substitute its judgment for that of the [ALJ]”). Notably, Dr. West’s assessment was not inconsistent with Catalano’s own testimony, and it was in accord with the reports of every other treating, examining, and non-examining physician in the record, none of which indicated Catalano was incapable of sedentary to light work. Substantial evidence thus supported the ALJ’s “sedentary to light” RFC determination.
*604When applied to her past relevant work, this RFC renders Catalano not disabled. Catalano does not allege her past relevant work involved more than “light” exertion, and the vocational expert testified that it is performed at the “sedentary” level in the national economy. A claimant is not disabled if she is capable of performing her past relevant work. 20 C.F.R. § 404.1520(f). Therefore, the ALJ properly concluded that Catalano was not disabled because her “sedentary to light” RFC enables her to perform her past relevant work.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.